DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2015/0029227 A1).

Instant Claim 1: A wearable computing device comprising: a flexible and/or multi-segmented display  (“Disclosed are a wrist-wearable display apparatus and a method of controlling the same. … a main display part positioned over the hidden display part;” (Park, abstract)  The wrist-wearable display apparatus of Park corresponds to the 

which is configured to be worn around at least 50% of the circumference of a person's wrist and/or forearm;  (“Also, the wearable part 120 (fig 1) can be a watch strap that couples onto the wrist to secure the main body 110 and the display part 111.” (Park, paragraph 30)  The wearable part 120 of the display apparatus of Park is worn around the entire circumference of the user’s wrist.)

a dorsal portion of the flexible and/or multi-segmented display which is configured to be worn on the dorsal side of the person's wrist and/or forearm;  (The back portion of the main body 110 of the display apparatus of Park corresponds to the dorsal portion of the claim.  The watch strap allows the user to rotate the display apparatus so that the display apparatus can be at any portion on the user’s wrist, including the inner portion (“dorsal side”).)

a left portion of the flexible and/or multi-segmented display which has: (a) a first configuration in which the left portion is around the left side of the person's wrist,  (Referring to fig 1 of Park, the top portion of display part 111 (where the head of the person in the picture is located) corresponds to the left portion of the claim.  This top portion would be located on the left inner side of the user’s wrist when worn on the user’s left hand.)

(b) a second configuration in which the left portion pivots, lifts, and/or straightens to extend out to the left of the dorsal portion away from the left side of the person's wrist,  (Referring to fig 9 of Park, the top portion of display part 111 has straightened.)

and (c) a third configuration in which the left portion rotates around the dorsal portion to extend in a distal or proximal direction relative to the dorsal portion;  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  Referring to fig 9 of Park, the top portion of display part 111 has rotated.)

and a right portion of the flexible and/or multi-segmented display which has: (a) a first configuration in which the right portion is around the right side of the person's wrist,  (Referring to fig 1 of Park, the bottom portion of display part 111 (where the pause button is located) corresponds to the right portion of the claim.  This bottom portion would be located on the right inner side of the user’s wrist when worn on the user’s left hand.)

(b) a second configuration in which the right portion pivots, lifts, and/or straightens to extend out to the right of the dorsal portion away from the right side of the person's wrist,  (Referring to fig 9 of Park, the bottom portion of display part 111 has straightened.)

and (c) a third configuration in which the right portion rotates around the dorsal portion to extend in a distal or proximal direction relative to the dorsal portion.  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  Referring to fig 9 of Park, the bottom portion of display part 111 has rotated.)


Instant Claim 2: A wearable computing device  (“Disclosed are a wrist-wearable display apparatus and a method of controlling the same.” (Park, abstract)  The wrist-wearable display apparatus of Park corresponds to the wearable computing device of the claim.)

Comprising a band which is configured to be worn around at least 50% of the circumference of a person's wrist and/or forearm;  (“Also, the wearable part 120 (fig wrist to secure the main body 110 and the display part 111.” (Park, paragraph 30)  The watch strap of Park corresponds to the band of the claim.)

a dorsal display which is configured to be worn on the dorsal side of the person's wrist and/or forearm;  (“Disclosed are a wrist-wearable display apparatus and a method of controlling the same. … a main display part positioned over the hidden display part;” (Park, abstract)  The hidden display part of Park corresponds to the dorsal display of the claim.  The watch strap allows the user to rotate the display apparatus so that the display apparatus can be at any portion on the user’s wrist, including the inner portion (“dorsal side”).)

a left display which has: (a) a first configuration in which the left display is worn on the left side of the person's wrist,  (Referring to fig 1 of Park, the top portion of display part 111 (containing the picture of a person) corresponds to the left display of the claim.  This top portion would be located on the left inner side of the user’s wrist when worn on the user’s left hand.)

(b) a second configuration in which the left display pivots, lifts, and/or straightens to extend out to the left of the dorsal display away from the left side of the person's wrist,  (Referring to fig 9 of Park, the top portion of display part 111 has straightened.)

and (c) a third configuration in which the left display rotates around the dorsal display to extend in a distal or proximal direction relative to the dorsal display;  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  Referring to fig 9 of Park, the top portion of display part 111 has rotated.)

and a right display which has: (a) a first configuration in which the right display is worn on the right side of the person's wrist,  (Referring to fig 1 of Park, the bottom portion of display part 111 (where the pause button is located) corresponds to the right display of the claim.  This bottom portion would be located on the right inner side of the user’s wrist when worn on the user’s left hand.)

(b) a second configuration in which the right display pivots, lifts, and/or straightens to extend out to the right of the dorsal display away from the right side of the person's wrist,  (Referring to fig 9 of Park, the bottom portion of display part 111 has straightened.)

and (c) a third configuration in which the right display rotates around the dorsal display to extend in a distal or proximal direction relative to the dorsal display.  (“Also, according to an embodiment of the invention, if the main display part 611 (fig 6) is rotated by a particular angle from the default initial position, an area on at least a portion of the hidden display part 620 can be exposed.” (Park, paragraph 67)  Referring to fig 9 of Park, the bottom portion of display part 111 has rotated.)


Instant Claim 3: (Claim 3 is substantially identical to claim 2, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Yaron Cohen/Examiner, Art Unit 2626